Title: To John Adams from Samuel Chase, 12 January 1776
From: Chase, Samuel
To: Adams, John


     
      Annapolis Jany. 12th. 1775 i.e. 1776
      My Dear Sir
     
     The Business of our provincial Convention draws to a Conclusion, and the Session will end in a few Days. I have Leave to visit my Family before I sett off for the Congress, and I expect to take You by the Hand before 1st. of Febry. I cannot omit in the mean Time to express to You my opinion on the present State of our public Affaires, and the Measures I would wish to be adopted.
     The early attention and great Dependance of the Ministry on Canada evince the infinite Importance of that Country in the present Dispute, to obtain the Possession of that province is an object of the first Consequence. We must at all Events procure and keep Possession of that province. Quebec must at every Hazard be ours. No Succours can arrive there before 1st. May. I would have a chosen Committee go to Canada as soon as the Lakes are frozen hard enough, let them call a Convention, explain the Views and Designs of Congress, and persuade them to send Delegates there. Let a Body of 6,000 Canadians and 2000 Colonists be embodyed for the Defence of that province. I think the Success of the War will, in great Measure, depend on securing Canada to our Confederation. I would earnestly recommend Charles Carroll, Esqr. of Carrollton, of this province to be one of your Deputies to Canada. His Attachment and zeal to the Cause, his abilities, his Acquaintance with the Language, Manners and Customs of France and his Religion, with the Circumstance of a very great Estate, all point him out to that all important Service. My Inclination to serve my Country would induce Me to offer my Services, if I did not esteem Myself unable to discharge the Trust.
     I would have an Army in the Massachusetts encreased to 30,000. I would have 10,000 stationed in New York, and every proper place on Hudsons River strongly secured by Batteries of heavy Cannon and obstructions in the River. A Body of 3000 should be stationed in the middle Colonies. I would exert every Nerve to fitt out a Number of vessells from 10 to 30 Guns. I would cruise for the India and Jamaica Men. I would make prizes of every british Vessell whenever found. I would if possible destroy the army at Boston, tho the Consequence should be certain Destruction to the Town. The Colonies should either bear the Loss, or tax the Damages in the Bill of Costs. I would from Canada, if practicable destroy the Fur Trade on Hudson’s Bay. In short I would adopt every Scheme to reduce G. B. to our Terms. Whether to open or to continue our Ports shut, I am undetermined. To starve the West Indies, and to ruin the Sugar trade ought not to be easily given up.
     I have this Moment seen the Kings Speech. I am not disappointed. Just as I expected.
     I shall always be glad to hear from You, direct to Me in Fredk. Coty.
     
      Make Me remembered to your worthy Colleagues. Your Affectionate and Obedt Servant,
      Saml. Chase
     
    